Citation Nr: 0032045	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for status post left knee surgery with pain and stiffness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1983 to 
February 1988.

The current appeal initially arose from a November 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The RO, in 
pertinent part, granted entitlement to service connection for 
status post left knee surgery with pain and stiffness with 
assignment of a 10 percent evaluation effective from August 
3, 1994, date of claim.

In March 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to an increased evaluation for the service-
connected disability of the left knee then rated as 10 
percent disabling.

The Secretary of Veterans Affairs and the veteran's 
representative filed a joint motion for remand with the 
United States Court of Appeals for Veterans Claims (Court).  
The motion was granted by Court order in October 1997, 
wherein the Court vacated the Board's March 1997 decision, 
and remanded the case for further action consistent with the 
motion.

Accordingly, the Board remanded the case to the RO for 
further development and adjudicative action in June 1998.

In June 1999 the RO granted entitlement to an increased 
evaluation of 30 percent for status post left knee surgery 
with pain and stiffness effective from August 3, 1994.

In October 1999 the RO denied entitlement to a temporary 
total convalescence evaluation based on treatment for the 
service-connected disability of the left knee.  The veteran 
filed a notice of disagreement with the foregoing denial, and 
was issued a statement of the case; however, he did not file 
a substantive appeal and such claim is not considered part of 
the current appellate review.

In October 1999 the RO denied entitlement to service 
connection for an ankle disorder as secondary to the service-
connected disability of the left knee.  In January 2000 the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a left ankle disorder as secondary to the 
service-connected disability of the left knee, and for a 
temporary total convalescence evaluation based on treatment 
of the service-connected left knee disability.  In June 2000 
the RO issued an Administrative Decision wherein it was 
determined that the veteran's character of discharge 
constituted a bar to entitlement to VA benefits for the 
period from July 6, 1988 to March 25, 1 991.  

In September 2000 the RO denied entitlement to service 
connection for hearing loss.  The veteran has not filed a 
notice of disagreement with the foregoing determinations, and 
such claims pertinent thereto are not considered part of the 
current appellate review.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board must observe that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of the enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
7, subpart (a), 114 Stat. 2096,___(2000).  See also Karnas, 
supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, §§ 3-4, 114 Stat. 
2096,___(2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

The current law in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's service-connected disability of the left knee 
is rated as status post left knee surgery with pain and 
stiffness, assigned a 30 percent evaluation under diagnostic 
code 5257.  

A 10 percent evaluation may be assigned for slight recurrent 
subluxation or lateral instability of a knee, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257 (2000).

The Board's review of the evidentiary record discloses that a 
VA examiner diagnosed post-traumatic degenerative joint 
disease of the left knee in January 2000.  The RO has not 
formally adjudicated the inferred issue of service connection 
for post-traumatic arthritis of the left knee as secondary to 
the service-connected disability of the left knee.  As the 
Board noted earlier, the previous adjudication of the RO was 
limited to a grant of an increased evaluation of 30 percent 
for the left knee disability under diagnostic code (DC) 5257.

In a previous precedent opinion, the VA General Counsel held 
that where, as here, the medical evidence shows that the 
veteran has arthritis of the knee and where the diagnostic 
code applicable to his disability is not based on limitation 
of motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  See VAOPGCPREC 23-97.  Specifically, the General 
Counsel stated that "[w]hen a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."  
Id. at 3.

The Court has held that when a diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59, with respect to pain, do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

Nevertheless, because the veteran exhibited limitation of 
motion of the left knee when examined by VA in January 2000, 
thereby warranting application of the criteria under 
diagnostic codes 5260 and 5261, and was found to have a 
moderate amount of pain, the Board is of the opinion that 
38 C.F.R. §§ 4.40, 4.45, 4.59 should be addressed per DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson, 
DeLuca, supra.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for status post left knee surgery with pain and stiffness 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess aditional records referable to 
treatment of his left knee disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist who has 
not previously examined the veteran for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected left knee disability.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected left knee disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected 
disability of the left knee involve 
only the joint structure, or does it 
also involve the muscles and nerves?

(b) Does the service-connected left 
knee disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left knee disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
left knee disability or the presence 
or absence of any other objective 
manifestations that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected left knee disability.

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected left knee 
disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected left 
knee disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of service connection for post-
traumatic degenerative changes of the 
left knee.  The RO should also 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for residuals of left knee 
surgery with pain and stiffness with 
application of 38 C.F.R. §§ 3.321(b0(1), 
4.40, 4.45, 4.59 (2000), and Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may result in a denial 
of his claim for increased compensation benefits.  38 C.F.R. 
§ 3.655 (2000).


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


